Case: 1:20-cv-00967-DRC-KLL Doc #: 14 Filed: 08/23/21 Page: 1 of 6 PAGEID #: 154




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

JOE CHANDLER,

             Plaintiff,
                                             Case No. 1:20-cv-967
       v.                                    JUDGE DOUGLAS R. COLE
                                             Magistrate Judge Litkovitz
CITY OF CINCINNATI, et al.,

             Defendants.
                             OPINION AND ORDER

      This cause is before the Court on: (1) Defendants’ Motion to Dismiss (Doc. 6)

under Federal Rule of Civil Procedure 12(b)(6); (2) the Magistrate Judge’s Report and

Recommendation (“R&R”) (Doc. 11) that the Court dismiss Chandler’s federal claims

with prejudice and dismiss Chandler’s state-law claims without prejudice; and

(3) Chandler’s Objection to that R&R (Doc. 12). For the reasons below, the Court

OVERRULES Chandler’s Objection, ADOPTS the R&R, GRANTS the Defendants’

Motion with respect to Chandler’s federal claims, and DISMISSES those claims

WITH PREJUDICE. Because the Court declines to exercise supplemental

jurisdiction over Chandler’s state-law claims, the Court DISMISSES those claims

WITHOUT PREJUDICE.

                                 BACKGROUND

      Joe Chandler is a retired firefighter for the City of Cincinnati. He began

working for the City’s fire department in March 1990. He claims that, during his

employment, a captain of the fire department—Defendant Cedric Robinson—sexually

harassed him. Robinson allegedly harassed Chandler by, among other things,
Case: 1:20-cv-00967-DRC-KLL Doc #: 14 Filed: 08/23/21 Page: 2 of 6 PAGEID #: 155




pressuring him for sexual favors and sending him pornographic messages and

images. Given Robinson’s superior rank and authority, Chandler says he felt

pressured to submit (and did submit) to Robinson’s harassment.

         In 2010, Chandler filed an internal complaint against Robinson with the City,

and Robinson was later reprimanded for sending pornographic images to Chandler.

Not only did the harassment continue, however, Chandler claims that Robinson also

threatened him with retaliation if he complained further.

         In November 2016, Chandler filed an EEOC charge against the City. He

claimed that the fire department retaliated against him for his 2010 internal

complaint by, among other things, giving him unfavorable work assignments. And he

singled out the fire department’s African American employees, claiming they had

retaliated against him because he is white and Robinson is black. In July 2017, the

EEOC dismissed the charge and issued a notice-of-right-to-sue. Years went by, and

Chandler did not sue.

         Chandler brought a second EEOC charge against the City in April 2020. In the

second charge, he: (1) reiterated allegations he had made in his November 2016

charge; (2) added new discrimination allegations that, although predating his 2016

charge, did not appear in that charge; and (3) added new allegations of discriminatory

conduct that occurred in 2017 and 2018. “It was clear,” he explained, “that the only

way to escape the retaliation was to retire, and [he] did so in August 2019.” (Mot. to

Dismiss Ex. 2, Doc. 6-2, #118 1).



1   Refers to PageID#.
Case: 1:20-cv-00967-DRC-KLL Doc #: 14 Filed: 08/23/21 Page: 3 of 6 PAGEID #: 156




      The EEOC dismissed Chandler’s suit against the City and issued a notice-of-

right-to-sue on September 1, 2020. Proceeding pro se, Chandler filed this lawsuit

against the City and Robinson on December 1, 2020. He brings two claims against

the City: one for retaliation and harassment, the other for race discrimination. He

alleges violations of Title VII of the 1964 Civil Rights Act and O.R.C. § 4112.02 for

both claims. He also asserts a claim against Robinson, alleging that Robinson violated

Chandler’s rights under O.R.C. § 4112.02(J) by aiding and abetting the City’s alleged

“harassment, retaliation, and discrimination.” (Compl., Doc. 1, #5).

      This case was referred to a Magistrate Judge. The Defendants then filed a

Motion to Dismiss (Doc. 6). In the R&R (Doc. 11), the Magistrate Judge recommends

granting that motion and dismissing Chandler’s case with prejudice for failing to

timely file suit and to exhaust his administrative remedies.

      The Magistrate Judge reasoned that all the claims that Chandler included in

his November 2016 EEOC charge are now time barred because Chandler did not sue

within ninety days of the EEOC issuing Chandler a notice-of-right-to-sue. 42 U.S.C.

§ 2000e-5(f)(1). As for the claims that predated his November 2016 charge, but which

Chandler did not bring to the EEOC until April 2020, Chandler failed to

administratively exhaust those claims by not bringing them to the EEOC within

three-hundred days of the relevant discriminatory conduct. 42 U.S.C. § 2000e-5(e)(1).

Likewise, in addition to being generally vague and unspecific, Chandler’s claims

relating to discriminatory conduct in 2017 and 2018 were not brought within three-

hundred days of that conduct occurring. So, concluded the Magistrate Judge, all of
Case: 1:20-cv-00967-DRC-KLL Doc #: 14 Filed: 08/23/21 Page: 4 of 6 PAGEID #: 157




Chandler’s federal claims were either time-barred or not properly exhausted. And

because the case arose under the Court’s federal question jurisdiction, see 28 U.S.C.

§ 1331, the Magistrate Judge recommended that the Court decline to exercise

supplemental jurisdiction over Chandler’s remaining state-law claims and dismiss

those claims without prejudice. See 28 U.S.C. § 1367(c)(3); Gamel v. City of

Cincinnati, 625 F.3d 949, 952 (6th Cir. 2010).

      Chandler has filed an Objection (Doc. 12) to the R&R, and the Defendants have

filed a Response (Doc. 13). The matter is now ripe for the Court’s decision.

                               LAW AND ANALYSIS

      When reviewing a magistrate judge’s report and recommendation, “[a] judge ...

shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C).

      Chandler’s Objection consists of two paragraphs spanning less than a page.

The first paragraph is a rambling discourse on the nature of Robinson’s alleged sexual

harassment. To the extent that Chandler considers that paragraph a proper objection

to the Magistrate Judge’s R&R, he is mistaken. The paragraph “fail[s] to dispute in

any meaningful way the legal basis on which the Report and Recommendation rests.”

Rolle v. Braddock, No. 1:19-CV-1015, 2021 WL 3417482, at *2 (S.D. Ohio Aug. 4,

2021). More specifically, in the R&R, “the Magistrate Judge did not analyze and reject

the merits of [Chandler’s] claims. Rather, she found that [Chandler] had failed to”

timely file suit and to exhaust his administrative remedies. Id. Thus, at least on its
Case: 1:20-cv-00967-DRC-KLL Doc #: 14 Filed: 08/23/21 Page: 5 of 6 PAGEID #: 158




own, the first paragraph—which goes only to the alleged merits of Chandler’s

claims—does not constitute a proper objection to the R&R. See id.

      The second (and last) paragraph of Chandler’s Objection does not fare much

better. This short paragraph states (in its entirety):

      On June 20, 2019[,] Cedric Robinson retaliated against me by [d]etailing
      me to another assignment away from my permanent assignment. The
      equivalent of a demotion. Permanent Officers and drivers are left in
      their assignment for the continuity of the fire department. This event
      was within the 300 days of the April 2020 filing.

This paragraph at least has the virtue of purporting to address the Magistrate

Judge’s determination that Chandler failed to administratively exhaust his post-2016

claims. The problem? This allegation was not included in his April 2020 EEOC

charge. True, Chandler did allege that Robinson retaliated against him by giving him

unfavorable assignments. But Chandler stated that this retaliation occurred in 2016

and, at best, suggested it continued into 2017 and 2018—not 2019. Needless to say,

Chandler cannot fix his failure to exhaust his claims before the EEOC by making a

new allegation in his Objection that was not included in his EEOC charge. Thus,

nothing Chandler states in his Objection leads this Court to conclude that the R&R

contains any error.

                                   CONCLUSION

      For the foregoing reasons, the Court OVERRULES Chandler’s Objection (Doc.

12), ADOPTS the Magistrate Judge’s Report & Recommendation (Doc. 11),

GRANTS Defendants’ Motion to Dismiss (Doc. 6) this case under Rule 12(b)(6) with

respect to Chandler’s federal claims, and declines to exercise supplemental
Case: 1:20-cv-00967-DRC-KLL Doc #: 14 Filed: 08/23/21 Page: 6 of 6 PAGEID #: 159




jurisdiction over Chandler’s state-law claims. The federal claims are therefore

DISMISSED WITH PREJUDICE, the state claims are DISMISSED WITHOUT

PREJUDICE, and the Clerk is DIRECTED to enter judgment accordingly.



      SO ORDERED.

August 23, 2021
DATE                                     DOUGLAS R. COLE
                                         UNITED STATES DISTRICT JUDGE
